DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 05/14/2021.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on May 14, 2021 claims priority of provisional application 63/025/147 filed on May 14, 2020.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 16 December 2021.

Examiner’s Note
The examiner has interpreted Claim 12, 15-19 for 35 U.S.C. 112(f). The examiner suggest to include hardware element should the applicant rewrite claims to avoid interpretation of 35 U.S.C. 112(f) and address issue of 35 U.S.C. 112(b) rejection.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  Claim 1 recites a limitation, “….generating a public key (secret key) by a user on a user device (102) and a digital asset wallet service platform (101) using a hierarchical threshold key generation protocol (400).  Claim 11 recites a limitation, “…generating a public key (secret key) by the user on the user device (102) and the digital asset wallet service platform (101) using a hierarchical threshold key generation protocol (400)..”. Examiner suggest removing (secret key) as public key is not a secret key. A private key is a secret key. 
Appropriate correction is required. 

Claim Analysis - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “..wherein the user device (102) is configured to jointly run, send and receive the distributed key generator,,, “, in Claim 12, “..wherein the account management module (202) is configured to register a user based on a user information in a database”, in Claim 15, “…wherein the key generation module (203) is configured to create at least one hierarchical threshold signature digital asset wallet by the user” in Claim 16,  “….wherein the policy enforcement module (204) is configured to check a transaction signing request by determining whether the transaction signing request adheres to a predefined access policy”, in  Claim 17, “….wherein the transaction signature generation module (205) is configured to generate a signature”, in Claim 18, “…..wherein the blockchain service module (206) is configured to upload a signed transaction to a corresponding digital asset blockchain network “, in Claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 13-14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
a.	Independent Claim 11 recites, “A system for creating a hierarchical threshold digital asset wallet using a distributed key generator (DKG) and a signature data protocol ………”. However, the body of the claim lacks definite structure indicative of a physical product. Examiner submits that a user device (102) details is not provided in the specification. A user device (102) is considered as shown in Figure 1. However it is not clear that the user device is a hardware device. Therefore, the claim as a whole appears to be nothing more than computer software, and software per se does not fall within a statutory category. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “..wherein the user device (102) is configured to jointly run, send and receive the distributed key generator,,, “, in Claim 12, “..wherein the account management module (202) is configured to register a user based on a user information in a database”, in Claim 15, “…wherein the key generation module (203) is configured to create at least one hierarchical threshold signature digital asset wallet by the user” in Claim 16,  “….wherein the policy enforcement module (204) is configured to check a transaction signing request by determining whether the transaction signing request adheres to a predefined access policy”, in  Claim 17, “….wherein the transaction signature generation module (205) is configured to generate a signature”, in Claim 18, “…..wherein the blockchain service module (206) is configured to upload a signed transaction to a corresponding digital asset blockchain network “, in Claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A user device is interpreted as user device of Fig. 1, account management module interpreted as account management module of Fig. 1, key generation module is interpreted as key generation module of Fig. 1, policy enforcement module interpreted as policy enforcement module of Fig. 1, transaction signature generation module is interpreted as transaction signature generation module of Fig. 1, blockchain service module is interpreted as blockchain service module of Fig. 1. It is not clear that the user device and other modules are hardware or software. There is no corresponding written description in the specification  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Ho Lam (US PGPUB. # US 2019/0370792, hereinafter “Lam”), and further in view of Yadlin et al. (US PGPUB. # US 2020/0044863, hereinafter “Yadlin”).

Referring to Claims 1 and 11:
Regarding Claim 11, Lam teaches,
A system for creating a hierarchical threshold digital asset wallet using a distributed key generator (DKG) and a signature data protocol, the system comprising: 
a digital asset wallet service platform (101) allowing a user to create an at least one hierarchical threshold digital asset wallet; (Fig. 1(101), ¶41, “The p2p cryptocurrency exchange platform 101 enables all of parties to generate a shared wallet by Joint Creation of Public Key and Joint Signature Generation”, i.e. p2p cryptocurrency exchange platform allows a user to create a digital asset wallet)
a user device (102) creating the at least one hierarchical threshold digital asset wallet and installing therein; (Fig. 1(102), ¶37, ¶41, “enables all of parties to generate a shared wallet by Joint Creation of Public Key and Joint Signature Generation”, i.e. user equipment generates a threshold digital asset)
a communication network (107) allowing communication between the user device (102), the digital asset wallet service platform (101) and a blockchain network (108); (Fig. 1(104), ¶37) and 
the blockchain network (108) communicating with the user and the digital asset wallet service platform (101) to send, receive and verify a digital asset transaction (Fig. 1(103), ¶37) and
wherein the blockchain network (108) in conjugation with the digital asset wallet service platform (101) performs steps of: 
generating a public key (secret key) by the user on the user device (102) and the digital asset wallet service platform (101) using a hierarchical threshold key generation protocol (400); (¶19, Fig. 5, ¶53, “the output of this method is a public key Q, and private key share for each participants k.sub.i. “, “To calculate the public key Q, each participant P.sub.i, in step 503, broadcasts f.sub.i=G×k.sub.i. The public key Q is then calculated by Exp-Interpolate function with inputs (f.sub.1, . . . f.sub.n). Below is definition of Exp-Interpolate. The method returns private key share k.sub.i and public key Q in step 505”, i.e. public key is generated by a user device)
securing and controlling a portion of shares by the user and the digital asset wallet service platform (101) in one or more of m disjoint subsets for generating of a signature of a signed digital asset transaction; (¶75, “a secure wallet is created for Alice 301. The created wallet is secure in a sense that 1) no single party can sign any transaction alone with is setup. 2) If Alice 301 lost one of his share secrets, she can still use the remain one to sign transaction. 3) The above example is a (1-4) threshold wallet (allowing 1 missing secret share) example, it can be extended to (2-5) threshold wallet where Alice 301 will own 3 secret shares and 2 for the mediator”, mediator is considered as digital asset wallet service platform, ¶78)
Lam does not teach explicitly,
sending a transaction signing request by the user through a wallet service API (201) to the digital asset wallet service platform (101) for transferring digital assets outside the hierarchical threshold digital asset wallet; 
validating the transaction signing request by determining whether the transaction signing request adheres to a predefined access policy; 
facilitating the user device (102) and the digital asset wallet service platform (101) on a successful validation to jointly run a hierarchical threshold signature protocol (500); 
creating a signature of a signed transaction using the hierarchical threshold signature protocol (500); and 
uploading the signed transaction to a corresponding digital asset blockchain network and monitoring execution of the signed transaction.
However, Yadlin teaches,
sending a transaction signing request by the user through a wallet service API (201) to the digital asset wallet service platform (101) for transferring digital assets outside the hierarchical threshold digital asset wallet; (Fig. 3(S330), ¶63, “At S330, a request for a signature on a message is received. The request may be received from, for example, a user device (e.g., the customer SDK 220, FIG. 2, i.e. a transaction signing message is received)
validating the transaction signing request by determining whether the transaction signing request adheres to a predefined access policy; (Fig. 3(S340), ¶64, “At S340, it is determined whether requirements of a signing policy have been met”, “The signing policy includes rules for validating the authenticity and, if the transaction is approved, the system of the validating party (for example, the service provider) will use its respective shares in order to sign a transaction”)
facilitating the user device (102) and the digital asset wallet service platform (101) on a successful validation to jointly run a hierarchical threshold signature protocol (500); (Fig. 3(S350), ¶55, ¶65, “At S350, the shares are used to sign the data. The signing includes running a MPC protocol the shares as part of an interactive signing process)
creating a signature of a signed transaction using the hierarchical threshold signature protocol (500); (¶55, Fig. 3(S350), ¶65, i.e. signature is created and the transaction is signed)  and 
uploading the signed transaction to a corresponding digital asset blockchain network and monitoring execution of the signed transaction. (¶78, “sending signed transaction data for recording”, i.e. signed transaction is recorded (uploaded) to a blockchain).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Yadlin with the invention of Lam.
Lam teaches, generating private key and public key using a threshold key generation protocol and enrolling key share for signing a digital transaction. Yadlin teaches, signing a transaction using a multiparty computation protocol after validating request to sign a transaction. Therefore, it would have been obvious to have signi a transaction using a multiparty computation protocol after validating request to sign a transaction of Yadlin with generating private key and public key using a threshold key generation protocol and enrolling key share for signing a digital transaction of Lam to avoid exposing private key, thereby creating an opportunity for an attacker. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 1, it is a method claim of above System Claim 11 and therefore Claim 1 is rejected with same rationale as applied against Claim 11 above.

Referring to Claims 2 and 13:
Regarding Claim 2 rejection of Claim 1 is included and for the same motivation Lam does not teach explicitly,
The method as claimed in claim 1, wherein the hierarchical threshold key generation protocol (400) is configured to provide a signing power to a n multiple shares.
However, Yadlin teaches,
The method as claimed in claim 1, wherein the hierarchical threshold key generation protocol (400) is configured to provide a signing power to a n multiple shares. (¶34, “multiple sets of shares may be created by engaging a protocol to generate additional sets of shares corresponding to the same public key as the original set of shares. Each set of shares includes n shares (where n is an integer value greater than or equal to 2)”, ¶55, i.e. signing power is provided to n multiple shares).

Regarding Claim 13 rejection of Claim 11 is included and Claim 13 is rejected with the same rationale as applied against Claim 2 above.,

Regarding Claim 3 rejection of Claim 2 is included and for the same motivation Lam does not teach explicitly,
The method as claimed in claim 2, wherein a set of the n multiple shares is partitioned into m disjoint subsets of shares (U1,U2, . . . ,Um).
However, Yadlin teaches,
The method as claimed in claim 2, wherein a set of the n multiple shares is partitioned into m disjoint subsets of shares (U1,U2, . . . ,Um). (¶54, “if four systems will store the shares, at least four shares are created”, i.e. Examiner submits that if the value of m is 4 then U1, U2, U3, U4(m) subsets of shares are created).

Regarding Claim 4 rejection of Claim 1 is included and for the same motivation Lam does not teach explicitly,
The method as claimed in claim 1, wherein users in a same subset have equal authority level.
However, Yadlin teaches,
The method as claimed in claim 1, wherein users in a same subset have equal authority level. (¶34, ¶43, “ a signing policy defines that transactions under $100,000 (e.g., transfer of less than $100,000 of assets) only require employee approval; that transactions of $100,000 to $1 million require additional approval by a manager”, ¶54, i.e. Examiner submits that users in employee subset have same authority while users in manager subsets have same authority to approve higher transaction).

Regarding Claim 5 rejection of Claim 1 is included and for the same motivation Lam does not teach explicitly,
The method as claimed in claim 1, wherein an authorized subset is defined by an increasing sequence of threshold parameters t.sub.0<t.sub.1< . . . <t.sub.m.
However, Yadlin teaches,
The method as claimed in claim 1, wherein an authorized subset is defined by an increasing sequence of threshold parameters t.sub.0<t.sub.1< . . . <t.sub.m. (¶34, “Each set of shares includes n shares (where n is an integer value greater than or equal to 2) and requires k out of n of its respective shares to be complete for signing purposes (where k is an integer value that with 1<k<=n)”).

Regarding Claim 12 rejection of Claim 1 is included and for the same motivation Lam teaches,
The system as claimed in claim 11, wherein the user device (102) is configured to jointly run, send and receive the distributed key generator and a signature data to and from the digital asset wallet service platform (101). (Fig. 5, ¶19, “implements a method which allows multiple parties to jointly generate a secret key using JRVSS and publish the public key for the threshold escrow wallets”, ¶53, ¶56).

Regarding Claim 14 rejection of Claim 1 is included and for the same motivation Lam teaches,
The system as claimed in claim 11, wherein the digital asset wallet service platform (101) further comprises an account management module (202) (Fig. 2(204), ¶39)., a key generation module (203), (¶41, “Creation of Public Key and Joint Signature Generation. In the first step, the p2p cryptocurrency exchange platform 101 enables each party to generate a local secret α.sub.ii and shared secrets α.sub.ij”, ¶53, “the private key generation is collectively chosen at random by all participants using JRVSS algorithm 400 to make the key generation robust”, i.e. Examiner submits that private and public keys are generated indicates that a key generation module exist) [a policy enforcement module (204)], a transaction signature generation module (205), (¶40, “uncorrupted players can still successfully generate signatures”, ¶42, “p2p cryptocurrency exchange platform 101 enables joint signature generation”, i.e. Examiner submits that signature are generated indicates that a signature generation module exist)  a blockchain service module (206) (Fig. 2) and a wallet service application programming interfaces (API) (201) (Fig. 2(203), ¶39) integrated therein.
Lam does not teach explicitly,
a policy enforcement module (204)
However, Yadlin teaches,
a policy enforcement module (204) (Fig. 2 (242), ¶47,  “the MPC service provider system 240 is configured with a policy engine (PE) 242”,  ¶30, “one or more of the systems determines whether requests for the transactions meet a signing policy before signing of messages representing the transactions”, i.e. policy enforcement module).	

Regarding Claim 16 rejection of Claim 14 is included and for the same motivation Lam teaches,
The system as claimed in claim 14, wherein the key generation module (203) is configured to create at least one hierarchical threshold signature digital asset wallet by the user and the digital asset wallet service platform (101). (¶19, Fig. 5, ¶53, “the output of this method is a public key Q, and private key share for each participants k.sub.i. “, “To calculate the public key Q, each participant P.sub.i, in step 503, broadcasts f.sub.i=G×k.sub.i. The public key Q is then calculated by Exp-Interpolate function with inputs (f.sub.1, . . . f.sub.n). Below is definition of Exp-Interpolate. The method returns private key share k.sub.i and public key Q in step 505”, i.e. public key is generated by a user device).

Regarding Claim 17 rejection of Claim 14 is included and for the same motivation Lam does not teach explicitly,
The system as claimed in claim 14, wherein the policy enforcement module (204) is configured to check a transaction signing request by determining whether the transaction signing request adheres to a predefined access policy.
However, Yadlin teaches,
The system as claimed in claim 14, wherein the policy enforcement module (204) is configured to check a transaction signing request by determining whether the transaction signing request adheres to a predefined access policy. (Fig. 2 (242), ¶47,  “the MPC service provider system 240 is configured with a policy engine (PE) 242”,  ¶30, “one or more of the systems determines whether requests for the transactions meet a signing policy before signing of messages representing the transactions”, Fig. 3(S340), ¶64, “At S340, it is determined whether requirements of a signing policy have been met”, “The signing policy includes rules for validating the authenticity and, if the transaction is approved, the system of the validating party (for example, the service provider) will use its respective shares in order to sign a transaction”).	

Regarding Claim 18 rejection of Claim 14 is included and for the same motivation Lam teaches,
The system as claimed in claim 14, wherein the transaction signature generation module (205) is configured to generate a signature for a corresponding digital asset transaction using a hierarchical threshold signature protocol (500). (Abstract, ¶40, “uncorrupted players can still successfully generate signatures”, ¶42, “p2p cryptocurrency exchange platform 101 enables joint signature generation”, i.e. Examiner submits that signature are generated indicates that a signature generation module exist).

Regarding Claim 19 rejection of Claim 14 is included and for the same motivation Lam teaches,
The system as claimed in claim 14, wherein the blockchain service module (206) (Fig. 2) is configured to [upload a signed transaction to a corresponding digital asset blockchain network and monitor execution of the signed transaction].
Lam does not teach explicitly,
The system as claimed in claim 14, [wherein the blockchain service module (206) is configured to] upload a signed transaction to a corresponding digital asset blockchain network and monitor execution of the signed transaction.
However, Yadlin teaches,
The system as claimed in claim 14, [wherein the blockchain service module (206) is configured to] upload a signed transaction to a corresponding digital asset blockchain network and monitor execution of the signed transaction. (¶78, “sending signed transaction data for recording”, i.e. signed transaction is recorded (uploaded) to a blockchain).

Regarding Claim 20 rejection of Claim 18 is included and for the same motivation Lam does not teach explicitly,
The system as claimed in claim 18, wherein the hierarchical threshold signature protocol (500) runs on an input m and an output of a hierarchical threshold key generation protocol (400).
However, Yadlin teaches,
The system as claimed in claim 18, wherein the hierarchical threshold signature protocol (500) runs on an input m and an output of a hierarchical threshold key generation protocol (400). (¶55, “a threshold number of shares of one of the sets are needed to sign the data. The scheme supports defining a threshold k in which k shares are needed out of the total number n of shares, where k is less than or equal to n”, ¶59).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Ho Lam (US PGPUB. # US 2019/0370792, hereinafter “Lam”), and further in view of Yadlin et al. (US PGPUB. # US 2020/0044863, hereinafter “Yadlin”), and further in view of D’Souza et al. (US PGPUB. # US 2015/0074401, hereinafter “D’Souza”).

Regarding Claim 10 rejection of Claim 1 is included and Lam teaches,
The method as claimed in claim 1, wherein the public key is shared (Fig. 5, ¶19, ¶53) [using a verifiable hierarchical threshold secret sharing protocol (VHTSS)].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Yadlin with the invention of Lam.
Lam teaches, generating private key and public key using a threshold key generation protocol and enrolling key share for signing a digital transaction. Yadlin teaches, signing a transaction using a multiparty computation protocol after validating request to sign a transaction. Therefore, it would have been obvious to have signi a transaction using a multiparty computation protocol after validating request to sign a transaction of Yadlin with generating private key and public key using a threshold key generation protocol and enrolling key share for signing a digital transaction of Lam to avoid exposing private key, thereby creating an opportunity for an attacker. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Lam and Yadlin does not teach explicitly
The method as claimed in claim 1, [wherein the public key is shared] using a verifiable hierarchical threshold secret sharing protocol (VHTSS).
However, D’Souza teaches,
The method as claimed in claim 1, [wherein the public key is shared] using a verifiable hierarchical threshold secret sharing protocol (VHTSS) (¶13, “The data storage system implements a verifiable secret sharing scheme to verify that the encrypted data can be reconstituted without the data storage system accessing the encrypted data”, Fig. 2(230), ¶35. “the data storage system implementing a verifiable secret sharing scheme to verify that the encrypted data can be reconstituted without the data storage system accessing the encrypted data”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of D’Souza with the invention of Lam in view of Yadlin.
Lam in view of Yadlin teaches, generating private key and public key using a threshold key generation protocol and enrolling key share for signing a digital transaction and signing a transaction using a multiparty computation protocol after validating request to sign a transaction. D’Souza teaches, implementing a verifiable secret sharing scheme. Therefore, it would have been obvious to have implementing a verifiable secret sharing scheme of D’Souza into the teachings of Lam in view of Yadlin to allow third party users legitimate access to the stored, encrypted files. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Ho Lam (US PGPUB. # US 2019/0370792, hereinafter “Lam”), and further in view of Yadlin et al. (US PGPUB. # US 2020/0044863, hereinafter “Yadlin”), and further in view of Benjamin A. Fisch (US PGPUB. # US 2020/0126075, hereinafter “Fisch”).

Regarding Claim 15, rejection of Claim 14 is included and Lam teaches,
The system as claimed in claim 14, wherein the account management module (202) (Fig. 2(204), ¶39) [is configured to register a user based on a user information in a database and a plurality of security parameters and authenticate the user device (102) of the user initiating a transaction singing request for a hierarchical threshold signature digital asset wallet].
Lam does not teach explicitly,
The system as claimed in claim 14, [wherein the account management module] (202) is configured to register a user based on a user information in a database and a plurality of security parameters and authenticate the user device (102) of the user initiating a transaction singing request for a hierarchical threshold signature digital asset wallet.
However, Yadlin teaches,
The system as claimed in claim 14, [wherein the account management module (202) is configured to register a user based on a user information in a database and a plurality of security parameters] and authenticate the user device (102) of the user initiating a transaction singing request for a hierarchical threshold signature digital asset wallet. (¶12, “Once the user is authenticated, the wallet manager 120 is configured to access a blockchain 150 stored over an external network (not shown) to record the transaction by signing transaction data using private keys”, ¶44, “an employee authenticates to a portal for requesting access to funds secured by and recorded on a blockchain as Bitcoin transactions”, i.e. user is authenticated indicates that a user device is authenticated).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Yadlin with the invention of Lam.
Lam teaches, generating private key and public key using a threshold key generation protocol and enrolling key share for signing a digital transaction. Yadlin teaches, signing a transaction using a multiparty computation protocol after validating request to sign a transaction. Therefore, it would have been obvious to have signi a transaction using a multiparty computation protocol after validating request to sign a transaction of Yadlin with generating private key and public key using a threshold key generation protocol and enrolling key share for signing a digital transaction of Lam to avoid exposing private key, thereby creating an opportunity for an attacker. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Yam and Yadlin does not teach explicitly,
The system as claimed in claim 14, [wherein the account management module (202)] is configured to register a user based on a user information in a database and a plurality of security parameters [and authenticate the user device (102) of the user initiating a transaction singing request for a hierarchical threshold signature digital asset wallet].
However, Fisch teaches,
The system as claimed in claim 14, [wherein the account management module] (202) is configured to register a user based on a user information in a database and a plurality of security parameters (¶77, “Auditors may manage a database of user identity data and issue registration tags to users who register in this database”, ¶79, “Users attach registration proofs to transactions by signing the transaction with their group secret keys”)  [and authenticate the user device (102) of the user initiating a transaction singing request for a hierarchical threshold signature digital asset wallet].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Fisch with the invention of Lam in view of Yadlin.
Lam in view of Yadlin teaches, generating private key and public key using a threshold key generation protocol and enrolling key share for signing a digital transaction and signing a transaction using a multiparty computation protocol after validating request to sign a transaction. Fisch teaches, registering a user in a database. Therefore, it would have been obvious to have registering a user in a database of Fisch into the teachings of Lam in view of Yadlin to govern the transactions and track the users. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Claims 6, 7 , 8 and 9:	Objected
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lam teaches, a group of participants to collectively share a private/secret key without knowledge of the secret. The method extends JRSS by having each party broadcast its polynomial coefficient and evaluation points, protected by elliptic curve scalar multiplication. The correctness of each party's polynomials and shares can then be verified by each others. In an exemplary implementation, 4 participants are initialized, in step 401, which includes Alice 301, Bob 302, and two participant servers from the p2p cryptocurrency trading platform and each is assigned a party number from i=1 . . . 4. An elliptic curve with cardinality q and generator G is also selected. For each participants P.sub.i, in step 403, selects a random polynomial f.sub.i(x) of degree t subject to his chosen secret a.sub.0.sup.(i) as its free term. P.sub.i then secretly sends f.sub.i(j) to all other participants P.sub.j in step 405. The secret channel is established through public key cryptography while participants exchanges their public keys to each other. And thus the channel can be a direct channel or proxy through the p2p cryptocurrency exchange platform. In step 406, each participant P.sub.i broadcasts a.sub.k.sup.(i)G∀k=(0, . . . , t). to all other participants P.sub.j which are its polynomial coefficients protected by elliptic curve scalar multiplication. P.sub.i also broadcasts f.sub.i(i)G ∀j={1, . . . , n} which are the evaluation points protected by elliptic curve scalar multiplication. Each participant P.sub.j<>i can verify that Σ.sup.t.sub.k=0 j.sup.ka.sub.k.sup.(i)G is equal to f.sub.i(j) and that f.sub.i(j)G is consistent with his share, in step 408. Each participant also verifies that his share is consistent with other shares, in step 409, by checking a.sub.0.sup.(i)G=Σ.sub.j∈Bb.sub.jf.sub.i(j)G where b is the Lagrange interpolation coefficient. Once the above protocol is completed each player P.sub.i safely calculates his share as Σ.sup.n.sub.j=1f.sub.j(i) mod q. (¶51).  FIG. 5 illustrate a flow diagram, utilized by embodiments of the present application, which implements a method which allows multiple parties to jointly generate a secret key using JRVSS 400 and publish the public key for the threshold escrow wallets (Threshold-Key-Gen 500). The private key generation is collectively chosen at random by all participants using JRVSS algorithm 400 to make the key generation robust. The domain parameter of this method is a selected elliptic curve with cardinality q and generator G and the output of this method is a public key Q, and private key share for each participants k.sub.i. In an exemplary implementation, 4 participants are initialized, in step 501, which includes Alice 301, Bob 302, and two participant servers from the p2p cryptocurrency trading platform and each is assigned a party number from i=1 . . . 4. Private key shares k, of each participant are jointly generated, in step 502, using JRVSS protocol 400. To calculate the public key Q, each participant P.sub.i, in step 503, broadcasts f.sub.i=G×k.sub.i. The public key Q is then calculated by Exp-Interpolate function with inputs (f.sub.1, . . . f.sub.n). Below is definition of Exp-Interpolate. The method returns private key share k.sub.i and public key Q in step 505. Exp-Interpolate( ): for β=Exp-Interpolate(w.sub.1, . . . , w.sub.n), if {w.sub.1, . . . , w.sub.n} (n≥2t+1) is a set of values, such that at most t are null and the remaining ones are of the form G×a.sub.i, where the a.sub.i's lie on some t-degree polynomial H(.Math.), then β=G×H(0). This can be computed by ⊕=Σ.sub.i∈Vw×λ.sub.i=Σ.sub.i∈V(G×H(i))×λ.sub.i, where V is a (t+1)-subset of the correct w.sub.i's and λ.sub.i's are the corresponding Lagrange interpolation coefficients. (Fig. 5, ¶52-¶53). Yadlin teaches, each party (i.e., each system) generates one or more secret shares and that none of the parties knows the full private key. As a non-limiting example, if a customer SDK (e.g., the customer SDK 220) and a MPC service provider system (e.g., the MPC service provider system 240) will store the shares, at least two shares are created. As another non-limiting example, if four systems will store the shares, at least four shares are created. The system of each party creates one or more of the shares separately and independently from the other systems. As a non-limiting example, when the method of FIG. 3 is performed by the MPC service provider system 240, FIG. 2, the customer SDK 220 separately generates one or more shares. S310 may include secure distributed generation of the same latent private key multiple times such that two or more sets of shares are created, with each set of shares including two or more shares. Each set of shares may be used to sign and validate the data such that all or a threshold number of shares of one of the sets are needed to sign the data. The scheme supports defining a threshold k in which k shares are needed out of the total number n of shares, where k is less than or equal to n. As a non-limiting example, 5 shares are created among a customer and a service provider, with 2 to be generated by the customer and 3 by the service provider. Any 4 of the 5 shares may be needed for access. As another non-limiting example, the private key may be generated by 3 parties creating shares, for example a customer, a service provider, and a trusted third party. (¶55). However, none of the art teaches, Claimed limitations.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lam teaches, a method for cryptocurrency exchange between multiple parties using threshold signature cryptocurrency wallets includes steps for creating threshold signature cryptocurrency wallets shared between a set of parties and a mediator for trading cryptocurrencies. The method may include steps for dividing a threshold private key, corresponding to each of the threshold signature cryptocurrency wallets, into n shares based on (t, n)-threshold signature scheme and sharing masked shares, corresponding to the threshold private key for each of the threshold signature cryptocurrency wallets, by the set of parties and the mediator. The method may include steps for validating correctness of all masked shares of the threshold private keys by the set of parties and the mediator. The method may include steps for signing a withdrawal cryptocurrency transaction jointly by the set of parties or signing a withdraw deposit transaction jointly by the at least one party and the mediator. (Abstract). A method for cryptocurrency exchange between multiple parties using threshold signature cryptocurrency wallets, is illustrated. The method may comprise steps for creating threshold signature cryptocurrency wallets shared between a set of parties and a mediator for trading cryptocurrencies. The set of parties may comprise at least one buyer and at least one seller, wherein the threshold signature cryptocurrency wallets comprises at least one threshold signature cryptocurrency wallet for the at least one seller's cryptocurrency and at least one threshold signature cryptocurrency wallet for the at least one buyer's cryptocurrency. The method may comprise steps for dividing a threshold private key, corresponding to each of the threshold signature cryptocurrency wallets, into n shares based on (t, n)-threshold signature scheme. The method may comprise steps for sharing masked shares, corresponding to the threshold private key for each of the threshold signature cryptocurrency wallets, by the set of parties and the mediator. The method may comprise steps for validating correctness of all masked shares of the threshold private keys by the set of parties and the mediator. The method may comprise steps for signing a withdrawal cryptocurrency transaction jointly by the set of parties, when the correct amount of cryptocurrency is transferred into the threshold wallets for exchange within a predetermined time period. The method may comprise steps for signing a withdraw deposit transaction jointly by the at least one party and the mediator. (¶12). Yadlin teaches, by creating private keys used for digital signatures in a distributed way through two or more portions (hereinafter referred to as “shares” or “secret shares”) and using the distributed shares by systems of two or more different entities, or parties. Each system is owned by a different entity. An interactive protocol (e.g., Multiparty Computation or Threshold Digital signature) is run between the systems. By the interactive protocol, each system generates and stores one or more shares such that the shares collectively enable the reconstruction of a corresponding private key but cannot be used for determining the private key while maintained separately. The private key never materializes in any of the protocols, and the shares do not need to be revealed outside of the respective systems that generated the shares. (¶29). S310 may include secure distributed generation of the same latent private key multiple times such that two or more sets of shares are created, with each set of shares including two or more shares. Each set of shares may be used to sign and validate the data such that all or a threshold number of shares of one of the sets are needed to sign the data. The scheme supports defining a threshold k in which k shares are needed out of the total number n of shares, where k is less than or equal to n. As a non-limiting example, 5 shares are created among a customer and a service provider, with 2 to be generated by the customer and 3 by the service provider. Any 4 of the 5 shares may be needed for access. As another non-limiting example, the private key may be generated by 3 parties creating shares, for example a customer, a service provider, and a trusted third party. (¶55). However, none of the art teaches, Claimed limitations.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Ben-Reuven et al. (US PGPUB. # US 2021/0119785) discloses, a decentralized protocol for maintaining cryptographically proven multi-step referral networks. In one implementation, a first link is received. Such a first link can include a first private key generated with respect to a first user. A key pair is generated with respect to a second user. Such a key pair can include a second private key and a second public key. Using the first private key, a cryptographic signature of the second public key is computed. A second link which includes the second private key and the cryptographic signature is generated.
Shamai et al. (US PGPUB. # US 2021/0067345) discloses, a requestor device for digital signing of a message, comprising: at least one hardware processor executing a code for: transmitting the message for signing thereof, in a single request session over the network to each one of a plurality of validator devices, wherein a beacon device computes and transmits over a network to each one of a plurality of validator devices a signature-data value computed and signed by the beacon device, receiving in a single response session from each one of the plurality of validator devices, a respective partial-open decrypted value computed for the signature-data value and the message, and aggregating the partial-opens decrypted values received from the plurality of validator devices to compute the digital signature of the message.
Craig Steven Wright (US PGPUB. # US 2020/0213099) discloses, a method for securely and privately generating a threshold vault address and distributed individual key shares reliant upon individually selected polynomial functions, without revealing the key shares and without ever reconstructing the private key. A digital asset stored at the threshold vault address may be used as an input to a transaction through generating a digital signature corresponding to the threshold vault address. Methods and devices are described for collaboratively generating the digital signature without reconstructing the private key or revealing individual key shares. Methods and devices are described for refreshing the distributed private key shares.
Spector et al. (US PGPUB. # US 2019/0354969) discloses, data encryption processes for crypto-currency or other digital asset transactions between a principal and beneficiary utilizing a custodian. Cryptographic protocols protect the asset from the custodian. It can also protect the asset from the principal. It can also protect the asset against the beneficiary until such time as the beneficiary can prove certain logical conditions that give it exclusive control over the digital asset.
Lior Lamesh (WIPO PUB. # WO 2019/159172) discloses, a digital wallet device for storing and securing cryptocurrency, the digital wallet device is electronically disconnected from other digital devices and comprising: a cryptocurrency integrated circuit (IC) that is isolated from any computer interface; a non-transitory computer readable storage medium mounted on the cryptocurrency IC and storing a private key of a cryptocurrency and a public key of the cryptocurrency; a man-machine interface (MMI) for receiving an input from a user; at least one processor mounted on the cryptocurrency IC for executing code to create a cryptocurrency action based on the input and to sign using the private key; and a unidirectional communication hardware for sending said transaction to a communication device for broadcasting said transaction via a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/           Primary Examiner, Art Unit 2498